                              UNITED STATES DISTRICT COURT                                       JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 17-04903 AFM                                                   Date: October 23, 2018
Title      Chris Langer v. Barry Baker, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                             N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings (In Chambers): Order Dismissing Action

       As requested by the Joint Stipulation for Dismissal (ECF No. 28), this case is dismissed with
prejudice as to all parties pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        All pending hearings and motions are taken off calendar and vacated.

        IT IS SO ORDERED.



                                                                                                  :
                                                                   Initials of Preparer          ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
